The answer of the two defendants admitted that the legal title to the land in question was in Joseph Lambeth, but denied that Joseph ever made any parol, written or other gift of the land to Lovick or gave him any promise or assurance that he ever would convey to him the said land. The defendants stated that Joseph had often declared, openly and publicly, that he never would make him a deed for the land; that Joseph said he intended to will the land at his death to Lovick or his children, but in the meantime he should retain the title for his own maintenance and benefit, if he should ever think proper to use it. They admitted that Lovick had made improvements, in building, on the land, but not to the extent as charged in the bill, but they denied that Lovick had obtained any credit in consequence of having the possession, as it was publicly understood and known that Joseph would not give him a title. They also denied that Joseph ever encouraged or advised Lovick to improve the land by building upon it; on the contrary, they said that he frequently cautioned him against it. They stated further that the improvements were not worth more than the rents, and that the tract of land, with its improvements, was assessed in the year 1837 at $1,000.
To this answer the plaintiffs put in a replication and (67)  took testimony, which is adverted to in the opinion of the Court.
The evidence proves that the land has been increased in value by the improvements placed on them by Lovick Lambeth. The land is now worth from $1,250 to $1,500. But the plaintiffs have failed to prove that there was any gift, by parol or otherwise, by Joseph to Lovick, or that Joseph ever encouraged or advised Lovick to make the improvements. Lovick says in his answer that his bankruptcy arose from losses at sea. There is no charge in the bill that the improvements were made out of the funds of Lovick with a view to defraud his creditors, or were subsequent to the plaintiff's debt. If Joseph should bring his action of ejectment, there is nothing in the pleadings or evidence to raise an equity in behalf of Lovick to have compensation for these improvements. There was no gift of the land or request by Joseph to improve, nor did Lovick make the improvements under any mistake, inadvertence or ignorance of his title. We admit that when a person stands by and induces another to lay out money upon his property, under a supposition that he has a right, he will be bound by the facts as he causes them to be understood. East India Co. v. Vincent, 3 T. R., 462;Stiles v. Cowper, 3 Atk., 692; Jackson v. Cator, 5 Ves., 688. But there is no relief, upon general equity, from expenditure by the tenant under the observation of the landlord, but not under any specific engagement or arrangement. Pilling v. Armitage, 12 Ves., 84. Lovick Lambeth was under no mistake with regard to the nature of his title; he was but a tenant at will, or a tenant from year to year, making improvements and laying out money upon an estate in which he had no permanent interest. He may be guilty of great imprudence, but he has no equity against the landlord for such improvements, and, as he has none, we are unable to see that his creditors have any.
The bill must be dismissed, with costs.
PER CURIAM.                                 Bill dismissed.
(68)